Smith, C. J.,
delivered the opinion of the court.
Appellant filed his bill in the court below praying that appellees, who are drainage commissioners of Bolivar county, be enjoined from issuing and selling bonds of the Deeson drainage district. The cause was submitted on bill, answer, and agreed statement of facts. The injunction was denied, and the bill dismissed.
*825In September, 1912, a petition was filed with the chancery clerk of Bolivar county, “praying for the organization of a drainage district under chapter 197 of the Acts of 1912, entitled ‘An act to create additional methods of organizing and maintaining drainage districts and providing for the validating of any drainage district heretofore organized under chapter 39 of the Mississippi Code of 1906.that may come under the provisions of this act.’ ” The attorney, who had been employed by the landowners, who signed this petition to obtain the organization of the drainage district, decided to have it organized under the provision of chapter 39 of the Code (sections 1682-1727), and by his direction the notice required by this chapter of the Code for the hearing of the petition was given by the chancery clerk, and, on the day appointed for the hearing, the chancellor took up the matter for consideration, and in due course entered the necessary orders and decrees necessary for the creation of the district. Chapter 197 of the Acts of 1912 provides for the formation of a drainage district by three commissioners and not by the chancellor, and is materially different also in other respects from the Code chapter. The petition in each instance, however, must be filed with the chancery clerk, who fixes the time for the hearing and posts and publishes notices thereof.
One of the objections to the issuance of these bonds is that the orders creating the district are void for the reason that the chancellor was without any jurisdiction to enter them. This objection is well taken. All of our drainage statutes provide that districts shall be created upon the filing of petitions signed by the necessary number of landowners praying therefor. The filing of such petition is jurisdictional, and without it neither a chancellor, board of supervisors, nor commission, as the case may be, has any power whatever to create such a district. It may be that it is not necessary to designate in the petition the statute under which the district is to be *826created, as to which, we express no opinion; but, if the statute is so designated, then the jurisdiction conferred by the petition is only to create a district in accordance with the provisions of that particular statute.
A landowner examining the petition in which the statute under which the district is to be created is designated is entitled to rely upon its being created in accordance therewith. He is only called upon to appear at the hearing of the petition when he objects to the creation of the .proposed district; and it might well be that he would have no objection to a district such as is provided for by the designated statute, and therefore would not appear at the hearing and object to its creation, but would very seriously object to such a district as is provided for by some other statute.
But it is said that appellant’s only remedy was to have appeared at the hearing and object to the creation of a district and, in event that his objection was overruled, to then appeal to this court. It is true, as was held in Wheeler & Silber v. Bogue Philia Drainage District, 64 So. 375, that, if the objection here under consideration raised a question of fact, the chancellor’s decision thereon at the hearing could be reviewed only on an 'appeal therefrom; but the question raised, instead of being one of fact, is one of law to be determined by an inspection of the record, from which it affimatively appears that the chancellor was without jurisdiction to proceed in the matter. The petition, by its recitals, did not even attempt to confer such a jurisdiction upon the chancellor, but conferred it solely upon the commissioners provided for in the statute designated.
The decree of the court below is reversed, and a decree will be entered here in accordance with the prayer of appellant’s bill.

Reversed.